

116 S853 IS: To amend the John S. McCain III, Daniel K. Akaka, and Samuel R. Johnson VA Maintaining Internal Systems and Strengthening Integrated Outside Networks Act of 2018 to eliminate the Asset and Infrastructure Review Commission of the Department of Veterans Affairs.
U.S. Senate
2019-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 853IN THE SENATE OF THE UNITED STATESMarch 25, 2019Mr. Manchin (for himself and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend the John S. McCain III, Daniel K. Akaka, and Samuel R. Johnson VA Maintaining Internal
			 Systems and Strengthening Integrated Outside Networks Act of 2018 to
			 eliminate the Asset and Infrastructure Review Commission of the Department
 of Veterans Affairs.1.Elimination of Asset and Infrastructure Review Commission of Department of Veterans AffairsTitle II of the John S. McCain III, Daniel K. Akaka, and Samuel R. Johnson VA Maintaining Internal Systems and Strengthening Integrated Outside Networks Act of 2018 (Public Law 115–182) is amended by striking subtitle A.